DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 03/18/2021 were reviewed and are acceptable.
Specification
The specification filed on 03/18/2021 was reviewed and is acceptable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was not required because the amendment simply corrects an obvious minor typographical error.
The application has been amended as follows: 
CLAIMS:
In claim 3, “an output of compressed air at a pressure greater pressure than the compressed air from the first stage;” in lines 7-8 was amended to --an output of compressed air at a pressure greater than the compressed air from the first stage;--.

Allowable Subject Matter
Claims 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a method of boosting power in an aircraft fuel cell system comprising providing a first stage compressor and turbo assembly, a second stage compressor and turbo assembly, and a third stage compressor and turbo assembly.
Haag et al. (US 2019/0363381 A1) is considered to be the closest relevant prior art to independent claim 3.  Haag et al. discloses a device for the air supply of a fuel cell (Title).  Haag et al. discloses that the air supply is provided to the fuel cell via two compressor stages ([0010]), and specifically, a first compressor (21) of a turbocharger (20) and a second compressor (30) ([0027-0028]).
However, Haag et al. does not disclose, teach, fairly suggest, nor render obvious the recited method comprising three distinct and separate compressor and turbo assemblies, and there does not appear to be any reasonable basis for the skilled artisan to be directed towards such.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoffjann et al. (EP 2979731 A1) discloses an aircraft having a supply system and method for producing energy; and
Stein et al. (EP 2600015 A1) discloses a fuel cell system and turbocompressor.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        05/03/2022